UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SONJA R. GRIFFIN-ROBINSON,
                                                            20cv02712 (PAE) (DF)
                                     Plaintiff,
                                                            ORDER
                   -against-

 ANTHONY SALOV, et al.,
                                     Defendants.
 --------------------------------------------------------

 JEAN AZOR EL,                                              20cv10857 (PAE) (DF)
                                                            (related case)
                                     Plaintiff,

                  -against-

 ANTHONY SALOV, et al.,

                                     Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

        The two above-captioned Section 1983 cases, which have been brought by different

pro se plaintiffs, but arise (at least in part) from the same events, have been found by the Court to

be related, and both have been referred to this Court for general pretrial supervision. In the first

of the cases – Griffin-Robinson v. Salov, No. 20cv02712 (the “02712 Action”) – this Court,

finding that “it would serve the interests of judicial economy to coordinate discovery in the two

cases,” issued a temporary stay of discovery on March 18, 2021 (Dkt. 41 in the 02712 Action),

until it could hear from all parties in both cases with respect to a potential discovery plan. Now

pending before this Court are two motions that have been filed in the second action – Azor El v.

Salov, No. 20cv10857 (the “10857 Action”) – by which (1) interested party City of New York

(the “City”) seeks a stay of all proceedings in that action, pending the resolution of a parallel

criminal case against plaintiff Jean Azor El (“Azor El”); and (2) Azor El asks this Court to
reconsider the stay that it already imposed and (as this Court understands his application) impose

no stay in his case. (See Dkt. 20 in the 10857 Action (Letter to the Court from Evan J. Gottstein,

Esq., dated May 20, 2021 (“City Stay Mtn.”)); Dkt. 22 in the 10857 Action (Notice of Motion To

Reconsider the Stay, received by the Court May 25, 2021 (“Pl. Reconsid. Mtn.”).)

       In support of its request for a stay of the 18057 Action, the City asserts that the facts

underlying Azor El’s criminal case overlap with the facts underlying his civil suit, that Azor El

has recently been indicted by a grand jury, and that the criminal case against him is now trial-

ready. (See City Stay Mtn., at 2-3; see also Dkt. 23 in the 10857 Action (Supplemental Letter to

the Court from Evan J. Gottstein, Esq., dated June 1, 2021 (“City Supp.”).) In addition, in a

separate letter to the Court, counsel for defendants Anthony Salov and Robert Forgione in that

case (both officers with the Town of Harrison (“Harrison”) Police Department who have been

named in both cases) stated that those defendant officers did not object to the City’s application

to stay that case. 1 (See Dkt. 21 in the 10857 Action (Letter to the Court from Neil Torczyner,

Esq., dated May 20, 2021 (“Torczyner Ltr.”).) In response to the City’s request, Azor El appears

to contend that the proposed stay would not be warranted because the underlying criminal case

against him is the product of police officer “misconduct.” (Pl. Reconsid. Mtn, at ECF 3. 2)




       1
         In the 02712 Action, plaintiff Sonja R. Griffin-Robinson (“Griffin-Robinson”) named
Officers Salov and Forgione as defendants, together with several other New York City and
Harrison police officers. (See generally Dkt. in the 02712 Action.) Counsel for all of the
Harrison officers has indicated that, although none of those defendant officers object to the
City’s request for a stay of the 10857 Action, they nonetheless wish to proceed with discovery in
the 02712 Action. (See Torczyner Ltr.)
       2
         As plaintiff Azor El’s submission to the Court is unpaginated (see Pl. Reconsid. Mtn.),
this Court cites to the page numbers affixed to the document by the Court’s Electronic Case
Filing (“ECF”) system and uses the “ECF” prefix to identify those page numbers.

                                                 2
        This Court having held a telephone conference on May 25, 2021, with both of the pro se

plaintiffs and counsel for the City and all defendants; and this Court having heard argument from

the parties on the City’s request for a stay of the 10857 Action; and this Court having since

received and considered the City’s supplemental submission in further support of its stay motion

(see City Supp.); it is hereby ORDERED as follows:

        1.      The City’s motion to stay all proceedings in the 10857 Action (Dkt. 20 in the

10857 Action) is granted, and that action shall be stayed in its entirety pending the resolution of

the criminal case against plaintiff Azor El, or further Order of the Court. See Philogene-Bey v.

City of New York, No. 17-CV-1486 (ENV), 2017 U.S. Dist. LEXIS 228077, at *6-9 (E.D.N.Y.

Dec. 27, 2017) (staying Section 1983 action for false arrest and malicious prosecution during

pendency of plaintiff’s underlying criminal case); Harris v. Nassau County, No. 13-CV-4728

(NGG) (RML), 2014 WL 3491286, at *2-5 (E.D.N.Y. July 11, 2014) (granting municipality’s

motion to stay the Section 1983 case pending the resolution of the underlying criminal matter

against plaintiff).

        2.      Plaintiff Azor El’s “Notice of Motion to Reconsider the Stay” in his case (Dkt. 22

in the 10857 Action) is denied.

        3.      The temporary stay that this Court imposed in the 02712 Action is hereby lifted,

except as to depositions, which shall remain stayed pending further Order of the Court, so that, if

possible, depositions in the two actions can be coordinated.

        4.      The City is directed to file a letter on the Docket of each of the above-captioned

cases every 30 days, to update this Court on the status of the criminal case against plaintiff

Azor El. The City is also directed to serve a copy of each such status letter on Azor El by mail,

and to file proof of such service on the Docket of the 10857 Action.



                                                 3
       5.      The Clerk of the Court is directed to close Dkts. 20 and 22 on the Docket of the

10857 Action, and to mail a copy of this Order to plaintiff Azor El in that action, at the address

reflected on the Docket and shown below.

Dated: New York, New York
       June 8, 2021

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

Mr. Jean Azor El
NYSID: 07315251M
B&C: 4411905123
N.I.C. Infirmary
15-00 Hazen St.
Dorm #3
East Elmhurst, NY 11370

Ms. Sonja R. Griffin-Robinson (via ECF)

All counsel (via ECF)




                                                 4
